UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 30, 2014 Forward Industries, Inc. (Exact name of registrant as specified in its charter) New York 000-6669 13-1950672 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 477 Rosemary Ave.Ste. 219 West Palm Beach, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 465-0030 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On December 30, 2014, Forward Industries, Inc. (the “Company”) held its Annual Meeting of Shareholders (the “Annual Meeting”). On January 5, 2015, IVS Associates, Inc., the independent Inspector of Elections for the Annual Meeting, delivered to the Company its final, certified voting results. The total number of shares of the Company’s common stock and convertible preferred stock voted in person or by proxy at the Meeting was 6,310,307, representing approximately 69.07% of the 9,135,965 shares outstanding and entitled to vote at the Meeting.The matters voted on by shareholders and the number of votes cast for, against or withheld, as well as abstentions and broker non-votes, if applicable, with respect to each matter is set forth below. Proposal 1.To elect the nominees listed below as directors of the Company: FOR WITHHOLD John F. Chiste Robert Garrett, Jr. Joseph E. Mullin III Robert M. Neal Frank LaGrange Johnson Terence Bernard Wise Howard Morgan Michael Luetkemeyer Eric Freitag N. Scott Fine There were 116,622 broker non-votes with respect to the election of directors. Based on these results, the following nominees were elected as directors at the Annual Meeting, each to serve until the next annual meeting of shareholders and until his successor is elected and qualified: Terence Bernard Wise, Howard Morgan, Michael Luetkemeyer, Eric Freitag and N. Scott Fine. Proposal 2.To ratify the appointment of CohnReznick as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2015: For Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FORWARD INDUSTRIES, INC. Dated:January 5, 2015 By: /s/ Robert Garrett, Jr. Name: Robert Garrett, Jr. Title: Chief Executive Officer
